      Case 1:18-cv-00681-RJL Document 256 Filed 09/23/20 Page 1 of 25


                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA


AARON RICH
                      Plaintiff,

     v.                                         Civil Action No. 1:18-cv-00681-RJL

EDWARD BUTOWSKY,                                Hon. Richard J. Leon
MATTHEW COUCH, and
AMERICA FIRST MEDIA

                      Defendants.




 PLAINTIFF’S OPPOSITION TO DEFENDANT COUCH’S PURPORTED CROSS
 MOTION FOR LEAVE TO FILE AN ANSWER, AFFIRMATIVE DEFENSES, AND
                         COUNTERCLAIM




                                    MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                    MERYL C. GOVERNSKI (D.C. Bar No. 1023549)
                                    WILLKIE FARR & GALLAGHER LLP
                                    1875 K Street NW, Washington, DC 20006
                                    Tel: (202) 303-1442 / Fax: (202) 303-2000
                                    mgottlieb@willkie.com
                                    mgovernski@willkie.com

                                    JOSHUA P. RILEY (D.C. Bar No. 1026900)
                                    BOIES SCHILLER FLEXNER LLP
                                    1401 New York Ave NW, Washington DC 20005
                                    Tel: (202) 237-2727 / Fax: (202) 237-6131
                                    jriley@bsfllp.com

                                    Attorneys for Plaintiff Aaron Rich
        Case 1:18-cv-00681-RJL Document 256 Filed 09/23/20 Page 2 of 25


       On August 26, 2020, Plaintiff Aaron Rich filed a Motion to De-Designate Certain Audio

Recordings Produced by Defendant Couch. Dkt. 233 (public); Dkt. 234-1 (sealed) (“Underlying

Motion”). On September 9, 2020, Defendant Couch filed an Opposition to the Underlying

Motion and a Cross-Motion for Leave to File an Answer, Affirmative Defenses, and

Counterclaim. See Dkt. 244 (“Purported Cross Motion” or “Def. Mot.”). 1 By and through

undersigned counsel, Plaintiff moves the Court to deny Defendant Couch’s Purported Cross

Motion because it seeks to file an answer, affirmative defenses, and a counterclaim that are

untimely, prejudicial, and fail as a matter of law. 2 Defendant Couch long-ago waived the

opportunity filed an answer, affirmative defenses, and a counterclaim, and to permit their filing

now would substantially prejudice Plaintiff. See infra § I. Even if Defendant Couch has not



1
  Plaintiff filed a Reply in support of the Underlying Motion on September 15, 2020. Dkt. 249
(public); Dkt. 250 (sealed). Relatedly, on September 2, 2014, Plaintiff filed a Motion to Modify
Designations Of An Audio Recording Produced By Defendant Matthew Couch, specifically a
recording bearing bates number MC001046. Dkt. 240 (public); Dkt. 241-1 (sealed) (collectively,
“Motion”). Defendant Couch’s opposition to the Motion was due on September 16, 2020—
fourteen days after Plaintiff filed his Motion. LCvR7(b). Because Defendant Couch has not
filed an opposition to Plaintiff’s Motion, the Court should therefore consider the Motion
unopposed and grant it. See Ashford v. E. Coast Express Eviction, 774 F. Supp. 2d 329, 331
(D.D.C. 2011) (Leon, J.); United States v. Alrasheedi, 953 F. Supp. 2d 112, 113 (D.D.C. 2013)
(Leon, J.).
2
  Plaintiff intended to move the Court to strike Defendant Couch’s Cross Motion as an improper
cross motion, but in the course of conferring counsel for Plaintiff and Defendant Couch agreed to
request that the Court treat the Cross Motion as an independent motion. Accordingly, Plaintiff’s
Motion to De-Designate Certain Audios Produced By Defendant Matthew Couch is fully briefed
and ready for the Court’s resolution. See Dkt. 234-1 (sealed motion); Dkt. 244 (sealed
opposition); Dkt. 250 (sealed reply) (collectively “Motion to De-Designate”). This filing
constitutes Plaintiff’s Opposition to Defendant Couch’s Motion for Leave To File An Answer,
Affirmative Defenses, and a Counterclaim, to which Defendant Couch intends to file a reply
within the time contemplated by the federal rules. Defendant believes that the Court should
consider the facts set forth in the proposed counterclaim as part of its resolution of the Motion to
De-Designate; Plaintiff does not share that view, but is comfortable with the Court simply
treating the motions as separate for purposes of resolving them on the merits, with the Court
according whatever weight it deems appropriate to the facts alleged in the proposed counterclaim
in ruling on the Motion to De-Designate.
                                                 1
         Case 1:18-cv-00681-RJL Document 256 Filed 09/23/20 Page 3 of 25


waived his right, the Court should not permit Defendant Couch to file a prejudicial counterclaim

that would be futile as a matter of law. See infra § II

I.     DEFENDANT COUCH WAIVED FILING HIS ANSWER, AFFIRMATIVE
       DEFENSES, AND COUNTERCLAIM, AND TO ALLOW HIM TO FILE THEM
       NOW WOULD SUBSTANTIALLY PREJUDICE PLAINTIFF.

       A.        Defendant Couch waived filing his answer and affirmative defenses.

       The Purported Cross Motion begins with an odd concession—namely, Defendant Couch

admits that he

            See Def. Mot. at 1; see also id. at 10

             . . .”). Plaintiff     . Defendant Couch did default by failing to file timely and

responsive pleadings as required under the Federal Rules. See Fed. R. Civ. P. 8(b)-(c), 12(a)-(b);

Boyd v. United States, 209 F. Supp. 3d 160, 165 (D.D.C. 2016) (“Generally, defendants in a civil

case must file an answer to the complaint stating their defenses to each claim asserted against

[them] and either admit[ting] or deny[ing] the allegations asserted against [them.]”) (internal

quotation marks omitted and alterations in original). His failure to do so has consequences. “It is

well-settled that a party’s failure to plead an affirmative defense generally results in

the waiver of that defense and its exclusion from the case.” See Harris v. Sec’y, U.S. Dep’t of

Veterans Affairs, 126 F.3d 339, 343 (D.C. Cir. 1997) (internal citations and alterations omitted)

(emphasis in original); Walker v. England, 590 F. Supp. 2d 113, 135–36 (D.D.C. 2008) (finding

defendant waived affirmative defenses where he “failed entirely to answer” and to assert

affirmative defenses). 3


3
  United States v. Olano, 507 U.S. 725, 733 (1993) (waiver refers to a party’s “intentional
relinquishment or abandonment of a known right”); United States v. All Assets Held at Bank
Julius Baer & Co., 202 F. Supp. 3d 1, 7, 9 (D.D.C. 2016) (rejecting party’s argument that there
was no waiver where party sought to use discovery to determine whether to plead defenses);
Ruffin v. New Destination, 800 F. Supp. 2d 262, 268 (D.D.C. 2011) (“Defendants did not raise
this affirmative defense in their answer, and therefore it is waived.”); Biton v. Palestinian Interim
                                                  2
        Case 1:18-cv-00681-RJL Document 256 Filed 09/23/20 Page 4 of 25


       Despite              default, Defendant Couch now attempts to file an answer to the

Complaint and



                            —which largely amount to attempting to reset the case to May 2018

(when Defendant Couch served his original motion to dismiss) and April 2019 (when his answer

and affirmative defenses were due). Def. Mot. Ex. B at 13-14; see infra. The Purported Cross

Motion provides no legal citation or argument for why a Court should reward Defendant Couch

for              defaulting by permitting him to file an answer and                    affirmative

defenses almost 18 months after they were due. 4 Instead, Defendant Couch claims that he

should be allowed to file untimely pleadings because Plaintiff “



                                     Def. Mot. at 9; see also id. (“



                                                                       ”). Accepting arguendo that


Self-Gov’t Auth., 239 F.R.D. 1, 4 (D.D.C. 2006) (“There is no authority permitting Defendants to
file the answer out of time and without excusable neglect.”); Regency Commc’ns, Inc. v. Cleartel
Commc’ns, Inc., 304 F. Supp. 2d 1, 7 (D.D.C. 2004) (“Defendants failed to timely plead an
affirmative defense or file a counterclaim and their claim is therefore waived.”); accord In re
Stevenson, 519 B.R. 881, 884 (D.D.C. 2014) (Leon, J), aff’d, 789 F.3d 197 (D.C. Cir. 2015)
(affirming determination of bankruptcy court to condition the filing of untimely affirmative
defenses to require moving defendant to pay related attorney’s fees).
4
  Defendant Couch’s cases do not help him. Unlike the defendants in those cases, Defendant
Couch waited nearly eighteen months after the due date, more than one year after securing
counsel, and more than five months after the close of discovery to attempt to file a belated
pleading. See Dkt. 244-1 at 9-10 (citing Jackson v. Beech, 636 F.2d 831, 832–33 (D.C. Cir.
1980) (allowing answer filed less than one month after complaint, where no prejudice to
plaintiff)); Serv. Emps. Int’l Union Nat’l Indus. Pension Fund v. Bristol Manor Healthcare Ctr.,
Inc., 307 F.R.D. 37, 43 (D.D.C. 2014) (no prejudice to plaintiff where parties had made
“practically zero progress” in two years); Great Socialist People’s Libyan Arab Jamahiriya v.
Miski, No. 06-cv-02046 (LFO), 2008 WL 11396794, at *2 (D.D.C. Dec. 9, 2008) (declining to
strike answer filed only four months late).
                                                3
        Case 1:18-cv-00681-RJL Document 256 Filed 09/23/20 Page 5 of 25


there were any legal nexus between granting leave to file waived pleadings with the existence of

a motion to default, the Court should reject Defendant Couch’s attempt to seek reward for his

own refusal to comply with the Federal Rules of Civil Procedure. See Delta Sigma Theta

Sorority, Inc. v. LaMith Designs, Inc., 275 F.R.D. 20, 25 (D.D.C. 2011) (parties “have an

independent obligation to comply with the Federal Rules of Civil Procedure and the local rules

of the Court”).

       Defendant Couch ignores the plain operation of Rule 12 in claiming that, because his



                                                                            Def. Mot. at 3 (citing

Rule 12(a)(1)(A)(i)); see also Dkt. 14 (joint stipulation between Plaintiff and Defendant Couch

agreeing to extension to file motion to dismiss on May 17, 2018). It is blackletter law that the

filing of a motion (such as a motion to dismiss) “alters these periods” and establishes that a

“responsive pleading must be served within 14 days after notice” that the Court has denied the

motion or postponed its disposition. See Rule 12(a)(4)(A). The Court entered an order denying

motions to dismiss and transfer on March 29, 2019. 3/29/19 Minute Order. 5 Accordingly,

pursuant to Rule 12(a)(4)(A), Defendant Couch’s answer was due fourteen days later—on April

12, 2019, nearly 18 months ago. Dkt. 56; Rule 12(a)(4). Plaintiff could not have pursued default

against Defendant Couch until sometime after April 12, 2019, because doing so before that date

would have been premature.


5
   On May 17, 2018, Defendants Couch and AFM served a motion to dismiss and supporting
declaration on Plaintiff’s counsel via email, and stated that he would be mailing his papers to the
Court. See Dkt. 56 at 2. Although the motion to dismiss does not appear on the Court’s docket,
Defendant Couch subsequently referred to it in his motion to transfer and publicly posted about
it, and Plaintiff filed his opposition to it in June 2019. See Dkt. 47 at 1 (“as I explained in my
motion to dismiss”); Dkt. 23 at 1 n.2 (Plaintiff’s Opposition); Matthew Couch, Twitter (May 17,
2018), https://twitter.com/RealMattCouch/status/997178430000164864 (Defendant Couch
publicly tweeted “Response Filed and Sent #Seth Rich”).
                                                   4
Case 1:18-cv-00681-RJL Document 256 Filed 09/23/20 Page 6 of 25
         Case 1:18-cv-00681-RJL Document 256 Filed 09/23/20 Page 7 of 25


Procedure by permitting him to file a belated answer and counterclaims, the Court also should

not do so because it would “act to the detriment” of Plaintiff whose case has been pending since

March 2018. See Walker, 590 F. Supp. 2d at 136. Defendant Couch waited more than five

months after the close of discovery before attempting to assert affirmative defenses, which

indisputably has foreclosed the option of Plaintiff pursing a discovery strategy that incorporates

the new claims. 7 A finding of waiver and denial of leave to file affirmative defenses is proper

where, as here, Plaintiff has “relied on Defendant’s non-opposition to assert these claims” and

Defendant’s “shifting positions” would waste “party resources (having conducted discovery on

issues associated with these claims) and judicial resources . . .” Id.

       B.      Defendant Couch waived filing his attempted counterclaim.

       The Purported Cross Motion cites Rule 13(f) and 15(a) as its procedural basis for asking

the Court to permit Defendant Couch to file a counterclaim. See Def. Mot. at 10-12. Rule 13(f)

has been abrogated—as the advisory notes to the rule explain, “Rule 13(f) is deleted as largely

redundant and potentially misleading.” Even if some other (uncited) provision of Rule 13, or

Rule 15, applies, both rules relate to supplemental or amended pleadings. See Fed. R. Civ. P.

13(e) (“Counterclaim Maturing or Acquired After Pleading. The court may permit a party to file

a supplemental pleading asserting a counterclaim that matured or was acquired by the party after

serving an earlier pleading.”) (emphasis added); Fed. R. Civ. P. 15 (titled “Amended and

Supplemental Pleadings”). There is no pleading for Defendant Couch to supplement or amend

because, as discussed supra, he failed to file any pleading in the first place and waived his right

7
  If, as Defendant Couch claims,
                               Def’s. Mot. at 10, then Defendant Couch must have been aware of
them sometime in the last two years and his counsel in the past year and could have pleaded
them then. See Crawford v. U.S. Dep’t of Justice, No. 05-cv-1424 (RMU), 2008 WL 2511345,
at *1 (D.D.C. June 19, 2008) (“Once the defense becomes available, however, failure to amend
one’s answer to assert it counts as waiver.”).
                                                  6
        Case 1:18-cv-00681-RJL Document 256 Filed 09/23/20 Page 8 of 25


to do so. See supra § 1; Fed. R. Civ. P. 8; N. Am. Cath. Educ. Programming Found., Inc. v.

Womble, Carlyle, Sandridge & Rice, PLLC, 887 F. Supp. 2d 78, 85–86 (D.D.C. 2012) (“The

Court must identify how the amended complaint differs from the original before determining

whether it should grant leave to amend.”) (emphasis added); accord Eng v. Cnty of L.A., 737 F.

Supp. 2d 1078, 1099 (C.D. Cal. 2010) (claim untimely where party initially “made a conscious

decision not to ascribe section 1983 liability” to other party, and thus there were no timely

pleadings to amend). 8 Having waived his opportunity to file any pleading in the first place,

Defendant Couch also has waived his opportunity file a counterclaim.

       Even if Rules 13 or 15 contemplated the filing of a counterclaim where there are not any

existing pleadings to amend, there can be no serious argument that such relief is warranted here,

where it is unduly delayed and would cause further delay and prejudice. See Cameron v.

Thornburgh, 983 F.2d 253, 258 (D.C. Cir. 1993) (affirming denial of motion for leave to amend

on the grounds of undue delay because leave was not sought until fifteen months after motions to

dismiss were filed); Residential Credit Opps. Tr. v. Poblete, 245 F. Supp. 3d 91, 97 (D.D.C.

2017) (when “making the discretionary decision whether to permit a Rule 13(e) counterclaim, a

court typically considers whether the case has proceeded to the point that allowing the

counterclaim would cause confusion, delay, complication, or hardship”) (internal quotation

marks omitted); Valle v. Karagounis, No. 19-cv-03764 (CJN), 2020 WL 4039306, at *2 (D.D.C.

July 16, 2020) (court has a “duty to police proposed amendments” for “bad faith or dilatory

motive” or “undue prejudice to the opposing party”); ASPCA v. Ringling Bros. & Barnum &

8
  See also Roelle v. Cobb Cnty Sch. Dist., No. 13-cv-3045 (WSD), 2014 WL 4457235, at *9
(N.D. Ga. Sept. 10, 2014) (denying motion to amend where no pending complaint); Perry v.
Pennsylvania, No. 00-cv-1193, 2008 WL 11374376, at *1 n.2 (W.D. Pa. May 29, 2008)
(“Plaintiff also cites Fed. R. Civ. P. 15, but there are no pleadings to amend.”); Farrow v.
Sammis, No. 07-cv-00097 (SWW), 2007 WL 4373602, at *2 n.1 (E.D. Ark. Dec. 7, 2007) (“In
any case, because the original complaint never existed, there was no pleading to amend.”).
                                               7
        Case 1:18-cv-00681-RJL Document 256 Filed 09/23/20 Page 9 of 25


Bailey Circus, 244 F.R.D. 49, 50–51 (D.D.C. 2007) (“The most important factor the Court must

consider when deciding whether to grant a motion for leave to amend is the possibility of

prejudice to the opposing party.”).

       Defendant Couch had access to the documents underlying the basis for his counterclaim

for at least seven months 9 and has not provided the Court with any explanation for why it should

excuse his decision to wait until now to raise to the possibility of a counterclaim with the

Court. 10 See Preferred Meal Sys. v. Save More Foods, Inc., 129 F.R.D. 11, 13 (D.D.C. 1990)

(denying defendant’s motion to amend answer because “defendant’s motion is untimely and, if

granted, would require additional discovery and modification of the above dates. Moreover, the

defendant does not claim that he only recently discovered the factual basis for his proffered

counterclaim and offers no explanation or justification whatsoever for his lengthy delay . . .”);


9
  Plaintiff’s counsel produced documents to Defendant Couch on a rolling basis between
November 15, 2019, and April 6, 2020, and every document that Plaintiff has been able to
identify as providing the basis for Defendant Couch’s counterclaim was produced by Plaintiff
between December 24, 2019, and February 21, 2020. See Def. Mot. Ex. A (listing relevant
documents ranging from bates numbers RICH0001350 to RICH0003243, produced no later than
January 10, 2020); Governski Decl. ¶ 5. Plaintiff also produced a small batch of documents to
defendants on August 31, 2020, in direct response to the parties’ conversation relating to alleged
deficiencies in the parties’ productions, but importantly none of those documents bear any
relation to the factual allegation in Defendant Couch’s attempted counterclaim and Defendant
Couch does not claim otherwise.
10
   That Defendant Couch could have asserted his counterclaim earlier is corroborated by his
attempt to leverage discovery in order to boost the purported basis for his counterclaim.
Compare, e.g., Dkt. 178-3, served February 24, 2020 (“All Documents and Communications
relating to the alleged hacking of the Steam account of Brad Bauman over which You have
stated to the FBI and the DC Metropolitan Police you have custody and control.”), with Def.
Mot. Ex. B ¶¶ 55-56 (                                 ). See ASPCA, 244 F.R.D. at 52-53 (denying
leave to amend under Rule 15 where “[d]efendant decided to delay asserting this defense until
three and a half years into the litigation, at least three years of discovery, and a year and a half
after learning of plaintiffs’ alleged payments . . . , and only after discovery appeared as though it
was winding down . . . Such delay provides strong evidence of a dilatory motive aimed at
prolonging the ultimate disposition of the one issue in this case.”); see also All Assets Held at
Bank Julius Baer & Co., 202 F. Supp. 3d at 7, 9 (party cannot leverage discovery to see if
belated pleading is warranted).
                                                 8
        Case 1:18-cv-00681-RJL Document 256 Filed 09/23/20 Page 10 of 25


Woodward v. DiPalermo, 98 F.R.D. 621, 624 (D.D.C. 1983) (“If the amendment is proposed at a

very late stage in the proceedings, or appears designed primarily to delay adjudication of

plaintiff’s claims, leave to amend may properly be denied.”); see also A Love of Food I, LLC v.

Maoz Veget. USA, Inc., 292 F.R.D. 142, 145 (D.D.C. 2013) (“Here, defendant has not shown that

it acted diligently; thus, the Court’s inquiry must end, regardless of whether the amendment will

assist the factfinder or result in prejudice to the plaintiff.”); In re Papst Licensing GmbH & Co.

KG Litig., 762 F. Supp. 2d 56, 59, 61 (D.D.C. 2011) (no good cause where moving party was not

diligent and opposing party would be prejudiced, where most of discovery completed and request

“would significantly expand and delay the litigation”). 11

       Fact discovery has been closed for nearly six months, and but for Defendants’ conduct

the case would be moving toward summary judgment briefing, which Plaintiff has been and is

eager to commence. The addition of the attempted counterclaim would require yet another

revised schedule; complicate and expand the case by raising novel issues; and, as evidenced by

this briefing alone, necessitate the parties and the Court to expend additional resources. See

Williamsburg Wax Museum, Inc. v. Historic Figures, Inc., 810 F.2d 243, 247 (D.C. Cir. 1987)

(district court properly denied motion to amend complaint where amendment would have

11
   Defendant Couch’s own cases demonstrate that he should have sought to file his counterclaim
long ago. See Def. Motion at 10-12 (citing Perkins v. Fort Lincoln II Condo. Ass’n, No. 09-cv-
466 (RMC), 2009 WL 10736956, at *2 (D.D.C. July 30, 2009) (granting leave to file compulsory
counterclaim where discovery had not commenced); In re Page Assocs., 51 B.R. 11, 12 (Bankr.
D.D.C. 1984) (granting leave to amend where added counterclaim sought within twenty days of
first filing); Woodward, 98 F.R.D. at 624 (leave to amend where sought “only a few months”
after answer and parties were engaged in initial discovery) (emphasis added); Farouki v. Petra
Int’l Banking Corp., No. 08-cv-2137 (RCL), 2013 WL 12309520, at *4 (D.D.C. June 12, 2013)
(leave to amend where amendment took only three weeks, discovery had not commenced, and
there was no dilatory intent); Park v. Hyatt Corp., 436 F. Supp. 2d 60, 67 (D.D.C. 2006) (leave
to file counterclaims granted when filed before discovery commenced and only two months after
filing of complaint)); see also id. at 10-11 (citing N.A.C.E.P.F., Inc. v. Womble, Carlyle,
Sandridge & Rice, PLLC, 887 F. Supp. 2d 78 (D.D.C. 2012) (interests of justice did not warrant
leave to amend)).
                                                 9
        Case 1:18-cv-00681-RJL Document 256 Filed 09/23/20 Page 11 of 25


injected new issue into case); LaPrade v. Abramson, No. 97-cv-0010 (RWR), 2006 WL

3469532, at *5 (D.D.C. Nov. 29, 2006) (“A motion to amend may be denied as prejudicial where

a defendant would have to conduct additional discovery[.]”). Permitting Defendant Couch to

assert a counterclaim will reward Defendants’ dilatory approach toward discovery and provide

them with a drawn out and costly discovery schedule that allows them to continue to chase

unsubstantiated and baseless theories and concoct new ones.          See Robinson v. District of

Columbia, 283 F.R.D. 4, 7 (D.D.C. 2012) (interests of justice not served where amended

complaint would require party “to make sense of . . . labyrinth of meandering and argumentative

allegations” and would pose undue burden). Cf. Lurie v. Mid–Atl. Permanente Med. Grp., P.C.,

589 F. Supp. 2d 21, 23 (D.D.C. 2008) (party required to show “good cause” to alter the calendar

lest the rules “would allow for parties to disregard scheduling orders, which would undermine

the court’s ability to control its docket, disrupt the agreed-upon course of the litigation, and

reward the indolent and the cavalier”) (internal quotation marks omitted).

       The Purported Cross Motion concludes that the “interests of justice” (presumably based

on the abrogated Rule 13(f)) favor permitting Defendant Couch to upend the schedule in this

case simply because he claims that the counterclaim’s statute of limitations is not expired and

that Defendant Couch could file a separate action. Def. Motion at 11. Defendant Couch cites no

case law indicating that the legal standard for granting leave to file a counterclaim is whether the

statute of limitations has run or whether the party could (theoretically) file a separate claim. Id.

Nor could he; that test would turn the Federal Rules and case law establishing a Court’s duty to

police the filing of counterclaims to nullities. Judicial economy requires denying Defendant

Couch leave to file his counterclaim. Compare Def. Mot. at 12 (“[J]udicial economy argue[s] in

favor of permitting Defendant to assert his counterclaim in the same forum. . . .”), with K.O. v.

U.S. Immigr. & Customs Enf’t, No. CV 20-309 (RC), 2020 WL 3429697, at *14 (D.D.C. June
                                          10
          Case 1:18-cv-00681-RJL Document 256 Filed 09/23/20 Page 12 of 25


23, 2020) (denying amendment where “[j]udicial economy would be better served by the filing

of a new action” so that parties could continue to litigate other claims). 12


II.       THE COURT SHOULD DENY DEFENDANT COUCH’S MOTION FOR LEAVE
          TO FILE HIS ATTEMPTED COUNTERCLAIM AS FUTILE.

          Even accepting arguendo that Defendant Couch had not waived his right to do so, the

Court still should not permit Defendant Couch to file his proposed counterclaim because his

claims are legally frivolous on their face and could not survive a motion to dismiss. Def. Mot.

Ex. B ¶ 86 (“Attempted Counterclaim”); Cheeks v. Fort Myer Constr. Corp., 728 F. App’x 12,

13 (D.C. Cir. 2018) (mem.) (“We agree with the district court that granting leave to file that

complaint would be futile because Appellants’ claims are unable to survive a motion to

dismiss.”); United States v. Eisenberg, 149 F. Supp. 3d 71, 85 (D.D.C. 2015) (“When a party

cannot allege adequate facts to state a claim, or the amended pleading would not survive a

motion to dismiss, a court acts within its discretion in denying leave to amend a pleading as

futile.”). 13

          In his attempted counterclaim, Defendant Couch asserts a single cause of action

(“                                         ”) and seeks various forms of relief, including

                                                                                              . Def.

Mot. Ex. B ¶¶ 1, 86. Defendant Couch does not and cannot assert a cause of action based on




12
   See also United States v. TDC Mgmt. Corp., No. 89-cv-1533, 1991 WL 35528, at *1–2
(D.D.C. Feb. 23, 1991) (“In sum, defendants’ reliance on the bald assertion that ‘justice requires’
that their motion for leave to amend should be granted is unpersuasive. Defendants have not
offered the Court an adequate justification upon which the Court could reasonably exercise its
discretion to grant the motion, especially in view of their undue delay in filing the instant motion
and the prejudice to plaintiff if the motion were granted.”).
13
     Plaintiff does not waive or limit any other the Rule 12 or other arguments not included here.
                                                  11
          Case 1:18-cv-00681-RJL Document 256 Filed 09/23/20 Page 13 of 25




                                                       (internal citations and quotations omitted).

Instead, Defendant Couch attempts to avoid the insurmountable legal hurdle to his claim by

pleading a                              , which fares even worse.

         The crux of Defendant Couch’s cause of action is that




                                                                                    . Def. Mot. Ex.

B ¶¶ 83-86. Most of the allegations in the attempted counterclaim are attempts to disparage

Plaintiff with conspiracy theories that are irrelevant to the claim itself—the limited allegations

that are relevant, see id. ¶¶ 70-82, amount to allegations that Plaintiff




                                                                             , id. The attempted

counterclaim cites as its sole support for the allegation that Defendant Couch is


14
     The attempted counterclaim misspells
                                                12
        Case 1:18-cv-00681-RJL Document 256 Filed 09/23/20 Page 14 of 25




                                             Id. ¶ 81. In sum, Defendant Couch claims that by




       Defendant Couch’s attempted counterclaim fails because a party that “plead[s] the bare

elements of his cause of action . . . [cannot] expect his complaint to survive a motion to dismiss.”

Ashcroft v. Iqbal, 556 U.S. 662, 686–87 (2009); see generally Def. Mot. Ex. B. Courts “need not

accept inferences drawn by plaintiff if such inferences are unsupported by the facts set out in the

complaint” and “where the court cannot infer more than the mere possibility of misconduct from

the facts, the complaint has alleged—but it has not shown—that the pleader is entitled to relief.”

Poindexter v. D.C. Dep’t of Corr., 891 F. Supp. 2d 117, 119–20 (D.D.C. 2012) (Leon, J.)

(internal quotations, citations, and alterations omitted); Sheller-Paire v. Gray, 888 F. Supp. 2d

34, 40 n.5 (D.D.C. 2012) (Leon, J.) (“unsupported conclusions” are “not entitled to the

assumption of truth”). “A court need not accept a plaintiff's legal conclusions as true, nor must a

court presume the veracity of the legal conclusions that are couched as factual allegations.”

K.O., 2020 WL 3429697, at *7 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

Dismissal is appropriate where the “plaintiff can prove no facts ‘consistent with the allegations in

the complaint’ to support the claim. Lewis v. Gov’t of D.C., 643 F. Supp. 2d 119, 122 (D.D.C.

2009) (quoting Twombly, 550 U.S. at 563).

       First, the attempted counterclaim is barred as a matter of law because, even accepting as

true the allegations of the Complaint,

        are protected by immunity from suit. As Defendant Couch acknowledges in his related

lawsuit against Plaintiff and others—which the attempted counterclaim           (see Def. Mot. Ex.
                                              13
        Case 1:18-cv-00681-RJL Document 256 Filed 09/23/20 Page 15 of 25


B ¶ 47) and is therefore incorporated by reference 15—Plaintiff voluntarily testified under oath as

part of a grand jury investigation which included questioning about Defendant Couch’s public

statements about inter alia Plaintiff’s role in the murder of his brother. 16 That fact disables any

              because the interactions between law enforcement and grand jury witnesses are

absolutely immune from such actions. As the Supreme Court of the United States has held,

           . . . we conclude that grand jury witnesses should enjoy the
           same immunity as witnesses at           trial.    This       means       that
           a grand jury witness has absolute immunity from any § 1983 claim
           based on the witness’ testimony. In addition, as the Court of Appeals held,
           this rule may not be circumvented by claiming that
           a grand jury witness conspired to present false testimony or by using
           evidence of the witness’ testimony to support any other § 1983 claim
           concerning the initiation or maintenance of a prosecution. Were it
           otherwise, “a criminal defendant turned civil plaintiff could simply
           reframe a claim to attack the preparation instead of the absolutely immune
           actions themselves.” Buckley v. Fitzsimmons, 509 U.S. 259, 283, 113
           S.Ct. 2606, 125 L.Ed.2d 209 (1993) (KENNEDY, J., concurring in part
           and dissenting in part); see also Dykes v. Hosemann, 776 F.2d 942, 946
           (C.A.11 1985) (per curiam) (“[J]udges, on mere allegations of conspiracy
           or prior agreement, could be hauled into court and made to defend their
           judicial acts, the precise result judicial immunity was designed to avoid”).

Rehberg v. Paulk, 566 U.S. 356, 369–70 (2012) (emphasis added). Absolute immunity extends

to those communications between a “witness and the prosecutor conducting the investigation

engage[d] in preparatory activity, such as a preliminary discussion in which the witness relates

the substance of his intended testimony.” Id. Furthermore, even accepting as true the allegation

that the

15
   St. Croix Chippewa Indians of Wis. v. Kempthorne, No. CIV. 07-2210 (RJL), 2008 WL
4449620, at *2 (D.D.C. Sept. 30, 2008), aff’d sub nom. St. Croix Chippewa Indians of Wis. v.
Salazar, 384 F. App’x 7 (D.C. Cir. 2010) (court may properly consider materials that plaintiff
“incorporated by reference”).
16
   See Couch v. Verizon et al, Case No. 1:20-cv-02151-RJL (D.D.C.) (Aug. 6, 2020) ¶¶ 95-97 (re
questioning during grand jury, including “did you murder your brother”); see also Dkt. 3 ¶ 53
(Defendant Couch: “Aaron Rich definitely knew the hit was coming . . . “); id. (“…Seth Rich did
not know it was coming and his brother did know it was coming. His brother didn’t set it up, but
I think he knew it was coming . . . .”).
                                                14
       Case 1:18-cv-00681-RJL Document 256 Filed 09/23/20 Page 16 of 25




                         their actions are immune because they are “reasonable and, indeed the

type of information customarily relied on by law enforcement officers” to secure warrants. See

Sharpe v. District of Columbia, 860 F. Supp. 2d 61, 66 (D.D.C. 2012) (dismissing § 1983 claim

based on immunity where detective secured warrant based on “objective reasonable” information

irrespective of it ultimately being only “partially information” because “such a mistake does not

negate his entitlement to immunity”); accord Gales v. District of Columbia, 47 F. Supp. 2d 43,

45 (D.D.C. 1999).

       Second, even if the activity at issue were not immune from suit, Defendant Couch’s

conclusory statements that



                 is precisely the type of “patently insubstantial claims” that cannot survive

dismissal. Compare Def. Mot. Ex. B ¶ 80, with Tooley v. Napolitano, 586 F.3d 1006, 1009

(D.C. Cir. 2009); Lewis v. Bayh, 577 F. Supp. 2d 47, 54 (D.D.C. 2008) (dismissing as frivolous

§ 1983 claim based on allegations of wiretapping without evidence).          As a legal matter,

allegations based entirely on “information and belief” provide scant “basis” that would allow this

Court to draw a reasonable inference that “any particular defendant is liable for the misconduct

alleged.” Robertson v. Cartinhour, 867 F. Supp. 2d 37, 59 n.57 (D.D.C. 2012), aff’d, 553 F.

App’x 1 (D.C. Cir. 2014) (brackets omitted) (citing cases). 17      The United States Court of

Appeals for the District of Columbia has affirmed the dismissal of a complaint alleging illegal

wiretapping on “information and belief,” explaining that:


17
  Defendant Couch’s counsel should have been aware of the insufficiency of “information and
belief” pleadings in this context considering that his former co-counsel in this case, Ty
Clevenger, represented the plaintiff in Robertson.
                                               15
        Case 1:18-cv-00681-RJL Document 256 Filed 09/23/20 Page 17 of 25


           . . . the particular combination of sloth, fanaticism, inanity and technical
           genius alleged here seems to us to move these allegations into the realm of
           claims “flimsier than ‘doubtful or questionable’—...‘essentially
           fictitious,’” Best [v. Kelly], 39 F.3d [320] [,] [] 330 (citing Hagans v.
           Lavine, 415 U.S. 528, 537, 94 S.Ct. 1372, 39 L.Ed.2d 577 (1974)), not
           realistically distinguishable from allegations of “little green men” of the
           sort that Justice Souter recognized in Iqbal as properly dismissed on the
           pleadings. Iqbal, 129 S.Ct. at 1959 (Souter, J., dissenting). Indeed, the
           allegations appear similar to those in a number of cases that district courts
           have dismissed for patent insubstantiality: that plaintiff was subjected to a
           campaign of surveillance and harassment deriving from uncertain origins,
           either a long past employment by the FBI or a falling out with roommates
           even earlier, Curran v. Holder, 626 F.Supp.2d 30, 33–34 (D.D.C.2009);
           that a U.S. Senator orchestrated a program of hacking into plaintiff's
           personal computer, monitoring his phone calls, causing a power outage
           affecting half of Los Angeles, and tracking him by helicopter, Lewis v.
           Bayh, 577 F.Supp.2d 47, 54–55 (D.D.C.2008); and that the Postal Service
           had conspired with two persons unconnected to the federal government
           (and bearing her surname) to keep her under surveillance in Postal Service
           premises by unlawful use of electronic devices, Delaine v. United States
           Postal Service, 2006 WL 2687019, *2 (D.D.C.2006), aff'd No. 06–5321,
           2007 U.S.App. LEXIS 7371, unpublished order (D.C.Cir. June 1, 2007).

Tooley, 586 F.3d at 1009–10 (ellipses in original); accord Detar v. U.S. Gov’t, 174 F. Supp. 3d

566, 570–71 (D.D.C. 2016) (dismissing § 1983 action alleging inter alia conspiracy to intercept

emails and use an illegal wiretap where claims describe “fantastic or delusional scenarios”);

Curran v. Holder, 626 F. Supp. 2d 30, 34 (D.D.C. 2009) (“Moreover, plaintiff's allegations that

she is currently the subject of surveillance are conclusory and unsupported by factual details. She

asserts that defendants are conducting video and electronic surveillance of her. . . . These

allegations do not make her conclusion that she has been the subject of surveillance anything

other than fanciful.”). Cf. Harris v. Holder, 885 F. Supp. 2d 390, 398 (D.D.C. 2012) (dismissing

allegation of belief of surveillance by DOJ and FBI as “precisely the type of pleading that

Twombly and Iqbal are intended to address”).

       As a factual matter, the emails referenced in the attempted counterclaim



                                                16
Case 1:18-cv-00681-RJL Document 256 Filed 09/23/20 Page 18 of 25
           Case 1:18-cv-00681-RJL Document 256 Filed 09/23/20 Page 19 of 25


sharing that do not plausibly show a constitutional violation. At best, the allegations suggest that

Defendants monitored Cheeks’s whereabouts, which is not necessarily unconstitutional.”).

       Third, the attempted counterclaim’s failure to plead facts sufficient to evince more than a

fanciful                        is fatal as to the Court’s subject matter jurisdiction. See Richards

v. Duke Univ., No. 07-5119, 2007 WL 4589770, at *1 (D.C. Cir. Aug. 27, 2007) (“alleging

bizarre conspiracy theories, are the sort of fanciful and fictitious claims that would warrant

dismissal for lack of subject matter jurisdiction”); Weisser v. Obama, No. CIV.A. 13-1257

(ESH), 2013 WL 4498980, at *1 (D.D.C. Aug. 21, 2013) (“Subject matter jurisdiction is lacking

where a complaint is patently insubstantial presenting no federal question suitable for

decision.”) (internal quotation marks omitted); Burnes v. Obama, No. 10-cv-1338 (EGS), 2011

WL 13193437, at *1–2 (D.D.C. June 7, 2011) (dismissing claim for relief where petitioner

claimed unconstitutional surveillance including by “microwave weaponry” and a “stealth

bomber”). Cf. Corsi v. Mueller, 422 F. Supp. 3d 51, 62–63 (D.D.C. 2019) (party invoking federal

jurisdiction bears “burden of establishing standing by showing that (1) he suffered an injury in

fact, (2) the injury is ‘fairly traceable’ to the defendant's conduct, and (3) it is likely redressable

by a favorable judicial decision”), aff’d, No. 19-5314, 2020 WL 5360991 (D.C. Cir. Sept. 2,

2020). Here, Defendant Couch relies on a “highly attenuated chain of possibilities” that he fails

to sufficiently plead has caused him an injury in fact that is remotely traceable to alleged

               Id. at 63.

       Fourth, the alleged counterclaim fails as a matter of law by claiming a



                                               See 42 U.S.C. § 1983 (“of any State or Territory or

the District of Columbia); Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49–50 (1999) (“To

state a claim for relief in an action brought under § 1983, respondents must establish that they
                                                18
Case 1:18-cv-00681-RJL Document 256 Filed 09/23/20 Page 20 of 25
        Case 1:18-cv-00681-RJL Document 256 Filed 09/23/20 Page 21 of 25


                                            , see, e.g., Def. Mot. Ex. B ¶ ¶¶ 17-24, 35-36, 40, 57-

58, then there could not have been a

                                                                     Lyles v. Hughes, 964 F. Supp.

2d 4, 7 n.2 (D.D.C. 2013) (Leon, J.) (citing Iqbal, 556 U.S. at 697) (dismissal for failure to allege

elements of civil conspiracy); Davis v. Sarles, 134 F. Supp. 3d 223, 229 (D.D.C. 2015) (Leon, J.)

(dismissing civil conspiracy where pleading conclusory and not plausible allegations); McCreary

v. Heath, No. 04-cv-0623 (PLF), 2005 WL 3276257, at *5 (D.D.C. Sept. 26, 2005)

(dismissing conspiracy claim where the “complaint fails to allege the existence of any events,

conversations, or documents indicating that there was ever an agreement or ‘meeting of the

minds’ between any of the defendants”). The attempted counterclaim




                                                                                  Cf. Davis, 134 F.

Supp. 3d at 229 (“[A] conclusory allegation of agreement at some unidentified point does not

supply facts adequate to show illegality.”) (quoting Twombly, 550 U.S. at 557).

       Finally, the attempted counterclaim fails to assert any factual allegation the government

actors encouraged or acted in concert with Plaintiff in order to

                     Defendant Couch




             See Yelverton, 2017 WL 6271266, at *3 (“[I]t is self-evident that a private citizen’s
                                           20
Case 1:18-cv-00681-RJL Document 256 Filed 09/23/20 Page 22 of 25
        Case 1:18-cv-00681-RJL Document 256 Filed 09/23/20 Page 23 of 25


claims, including § 1983 claim, that were “frivolous, unreasonable, or groundless”), report and

recommendation adopted, 2019 WL 8331599 (D.D.C. Jan. 29, 2019), aff’d, 806 F. App’x 1

(D.C. Cir. 2020); Reynolds v. U.S. Capitol Police Bd., 357 F. Supp. 2d 19, 25 (D.D.C. 2004) (“It

is plainly in violation of Rule 11(b)(2) to allege legal theories that have no apparent basis . . .”);

Rice v. Hilton Hotel Corp., No. 85-cv-1470, 1987 WL 16851 (D.D.C. Sept. 1, 1987) (sanctioning

party “for his belligerence in pursuing a worthless action”), aff’d, 899 F.2d 40, 42 (D.C. Cir.

1990) (“Extensive discovery disclosed virtually no support for these claims.”); Hickey v. Scott,

738 F. Supp. 2d 55, 72–73 (D.D.C. 2010) (“Any reasonable attorney would have recognized,

after the completion of discovery, that the record lacks any evidence of fraud or abuse of

process.”). 22

        Dated: September 23, 2020

                                                /s/ Michael J. Gottlieb______________________
                                                MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                                MERYL C. GOVERNSKI (D.C. Bar No. 1023549)
                                                WILLKIE FARR & GALLAGHER LLP
                                                1875 K Street NW, Washington, DC 20006
                                                Tel: (202) 303-1442 / Fax: (202) 303-2000
                                                mgottlieb@willkie.com
                                                mgovernski@willkie.com

                                                JOSHUA P. RILEY (D.C. Bar No. 1026900)
                                                BOIES SCHILLER FLEXNER LLP
                                                1401 New York Ave NW, Washington DC 20005
                                                Tel: (202) 237-2727 / Fax: (202) 237-6131
                                                jriley@bsfllp.com




22
  Plaintiff reserves the right to file additional motions relating to Defendant Couch’s Purported
Cross Motion, including to seek fees pursuant to federal law, as well as additional bases not
mentioned herein. See Fox v. Vice, 563 U.S. 826, 826 (2011) (“Section 1988 allows the award of
‘a reasonable attorney’s fee’ to ‘the prevailing party’ in certain civil rights cases, including
§ 1983 suits.”); see also In re Stevenson, No. 06-cv-03062013 WL 8149438, at *3 (Bankr.
D.D.C. Jan. 4, 2013) (attorneys’ fees for putting “unfair burden and expense of having to bring a
motion to strike” on opposing counsel).
                                                 22
Case 1:18-cv-00681-RJL Document 256 Filed 09/23/20 Page 24 of 25


                             Attorneys for Plaintiff Aaron Rich




                               23
       Case 1:18-cv-00681-RJL Document 256 Filed 09/23/20 Page 25 of 25




                              CERTIFICATE OF SERVICE

       The undersigned counsel certifies that on September 23, 2020, the foregoing document

was filed through the CM/ECF system and thereby served electronically on counsel for

Defendant Edward Butowsky, and Defendant Matthew Couch. A courtesy copy of the foregoing

document also was emailed to their counsel, Eden Quainton, at equainton@gmail.com. Mr.

Quainton has agreed to convey served and filed documents to Defendant America First Media

through Defendant Couch as necessary.

       Dated: September 23, 2020

                                          /s/ Michael J. Gottlieb______________________
                                          MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                          WILLKIE FARR GALLAGHER LLP
                                          1875 K Street NW, Washington, DC 20006
                                          Tel: (202) 303-1442 / Fax: (202) 303-2000
                                          mgottlieb@willkie.com
